

Exhibit 10.2




ROVI CORPORATION
EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT




    THIS EXECUTIVE SEVERANCE AND ARBITRATION AGREEMENT (the “Agreement”) is made
and entered into as of March 18, 2014 by and between Rovi Corporation, a
Delaware corporation (the “Company”) and John Burke (“Executive”).
 
   WHEREAS, the Compensation Committee of the Board of Directors of the Company
has recommended and authorized the Company to enter into this Agreement with
Executive in connection with his employment as the Company’s Executive Vice
President and Chief Operating Officer;
 
   NOW, THEREFORE, the Company and Executive agree as follows:


1.Payment of Severance Benefits.


(a)    Termination for Cause; Resignation without Good Reason. If, at any time,
Executive resigns his employment without Good Reason (as defined herein), or if
the Company terminates Executive’s employment for Cause (as defined herein), or
if either party terminates Executive’s employment as a result of Executive’s
death or disability, Executive will receive his base salary accrued through
Executive’s last day of employment. In either of these events, Executive will
not be entitled to any other form of compensation from the Company, including
any severance benefits.
 
(b)    Termination without Cause; Resignation for Good Reason. If, at any time,
the Company terminates Executive’s employment without Cause, and other than as a
result of Executive’s death or disability, or Executive resigns for Good Reason,
and provided such termination constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then subject to
Executive’s obligations below, Executive shall be entitled to receive the
following (collectively, the “Severance Benefits”):


(i)
An amount equal to twelve months of Executive’s then current (as of the
termination date) base salary, less all applicable withholdings and deductions,
paid over such twelve-month period on the schedule described below (the “Salary
Continuation”);

(ii)
An amount equal to Executive’s target bonus (assuming full performance, but no
over-performance, of targets, and for clarity excluding any discretionary
bonuses) pro-rata for the amount of time employed during the year in which
Executive’s termination occurs, payable in a lump-sum, less applicable
deductions and withholdings, on the 60th day following Executive’s Separation
from Service; and



(iii)
Welfare Benefits in accordance with Section 2 (including 2(c)).



(c)    Change of Control. In the event that a Change in Control (as hereinafter
defined) occurs and, within the period beginning ninety (90) days before the
date of the Change in Control and ending twelve (12) months thereafter, (a)
Executive’s employment is terminated by the Company or a Subsidiary (as
hereinafter defined) without Cause (as hereinafter defined), other than as a
result of Executive’s death or disability, or (b)



--------------------------------------------------------------------------------



Executive voluntarily terminates his/her employment with Company and its
Subsidiaries with Good Reason (as hereinafter defined), and provided such
termination constitutes a Separation from Service, then, in addition to the
Severance Benefits set forth in Section 1(b) above, Executive will also receive
(subject to Executive’s satisfaction of the conditions to receiving the
Severance Benefits), the following additional severance benefits:


(i)
The acceleration of all Stock Awards in accordance with Section 3; and

(ii)
An amount equal to Executive’s target bonus (assuming full performance, but no
over-performance, of targets, and for clarity excluding any discretionary
bonuses) for the remainder of the year in which Executive’s termination occurs
(to the extent such pro rata bonus under Section 1(b) above is less than the
entire year), payable in a lump-sum, less applicable deductions and
withholdings, on the 60th day following Executive’s Separation from Service.



For clarity, transfer of Executive’s employment from the Company to a Subsidiary
(or to an entity of which the Company is a Subsidiary) or from a Subsidiary to
the Company or to another Subsidiary (or to an entity of which the Company is a
Subsidiary), by itself shall not be considered a termination of Executive’s
employment.  Additionally, under this Section 1(c), the Salary Continuation
shall be at the level of Executive’s regular base pay in effect ninety (90) days
before the time of the Change in Control or at the time of the termination of
Executive’s employment, whichever is greater.  The Company shall pay such
severance pay during the twelve (12) month period immediately following the date
on which Executive’s employment with the Company terminates; provided, however,
that, if Executive commences within such twelve (12) month period new employment
with compensation that is substantially comparable to such severance pay, such
severance pay shall cease on the later of (i) the date six (6) months after
Executive’s employment with the Company terminates or (ii) the date Executive
commences new employment.
 
(d)     “Change in Control” means any of the following events: (i) any “person”
or “group” (as defined in or pursuant to Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly (including by
holding securities which are exercisable for or convertible into shares of
capital stock of the Company), of securities of the Company representing 50% or
more of the voting power of the outstanding shares of capital stock of the
Company entitled to vote generally in the election of directors; (ii) the
Company sells or exchanges, through merger, assignment or otherwise, in one or
more transactions, other than in the ordinary course of business, assets which
provided at least seventy percent (70%) of the revenues or pre-tax net income of
the Company and its Subsidiaries on a consolidated basis during the most
recently completed fiscal year; or (iii) Continuing Directors cease to
constitute at least a majority of the Board.  “Continuing Directors” are (A)
each director serving on the Board on November 1, 2011, and (B) any successor to
any such director whose nomination or selection was approved by a majority of
the directors in office at the time of the director’s nomination or
selection.  Notwithstanding the foregoing, the following events shall not
constitute a Change in Control: any acquisition of beneficial ownership pursuant
to (i) a reclassification, however effected, of the Company’s authorized common
stock, or (ii) a corporate reorganization involving the Company or a Subsidiary
which does not result in a material change in the ultimate ownership by the
stockholders of the Company (through their ownership of the Company or its
successor resulting from the reorganization) of the assets of the Company and
its Subsidiaries, but only if such reclassification or reorganization has been
approved by the Board.
 



--------------------------------------------------------------------------------



(e)   “Cause” means the occurrence of any one or more of the following: (i)
conviction of any felony or any act of fraud, misappropriation or embezzlement
which has an immediate and materially adverse effect on the Company or a
Subsidiary; (ii) engaging in a fraudulent act to the material damage or
prejudice of the Company or a Subsidiary or engaging in conduct or activities
materially damaging to the property, business or reputation of the Company or a
Subsidiary; (iii) failure to comply in any material respect with the terms of
any applicable employment agreement or any written policies or directives of the
CEO or the Board which have an immediate and materially adverse effect on the
Company or a Subsidiary; (iv) any material act or omission involving malfeasance
or negligence in the performance of employment duties which has an immediate and
materially adverse effect on the Company or a Subsidiary; or (v) material breach
of any other agreement with the Company, which has an immediate and materially
adverse effect on the Company or a Subsidiary.
 
(f)   “Good Reason” means the occurrence of any of the following without the
Executive’s consent: (i) a material diminution in the Executive’s authority,
duties or responsibilities, or the assignment to the Executive of any duties or
responsibilities that are inconsistent with the Executive’s authority, duties or
responsibilities; (ii) a material diminution in the Executive’s base salary;
(iii) a material breach by the Company of the material terms of Executive’s
employment offer letter; or (iv) a relocation of the Executive’s principal place
of employment to a new work site requiring an increase in one-way commute from
Executive’s residence of more than thirty-five (35) miles.    The parties hereby
agree that Executive’s principal place of employment shall be in the
Radnor/Wayne/King of Prussia area of Pennsylvania. Within 90 days of the initial
occurrence of any of the events listed in this section, Executive must provide
written notice to the Company of the occurrence of the event, and the Company
shall have 30 days following receipt of such notice during which it may remedy
the condition.  If the Company fails to remedy the condition within such 30 day
period, Executive must resign Executive’s employment with the Company within 30
days after the end of such period. If Executive fails to give such notice within
the 90 day period or the Company remedies the condition within the 30 day period
or Executive fails to resign Executive’s employment within the 30 day period
following the end of the Company’s remedy period during which the condition is
not remedied, the occurrence of such event shall not constitute “Good Reason.”
 
(g)   “Subsidiary” means (i) any corporation, foreign or domestic, in which the
Company directly or indirectly owns 50% or more of the issued and outstanding
voting stock on an “as converted basis” or (ii) any partnership, foreign or
domestic, in which the Company owns a direct or indirect interest equal to 50%
or more of the outstanding equity interests.


(h)   The Severance Benefits are conditional upon (a) Executive continuing to
comply with Executive’s obligations under his Proprietary Information,
Inventions and Ethics Agreement during the period of time in which Executive is
receiving the Severance Benefits; and (b) Executive delivering to the Company an
effective, general release of claims in favor of the Company in a form
acceptable to the Company within 60 days following Executive’s Separation from
Service. The Salary Continuation will be paid in equal installments on the
Company’s regular payroll schedule and will be subject to applicable tax
withholdings over the period outlined above following the date of Executive’s
Separation from Service; provided, however, that no payments will be made prior
to the 60th day following Executive’s Separation from Service. On the 60th day
following Executive’s Separation from Service, the Company will pay Executive in
a lump sum the Salary Continuation that Executive would have received on or
prior to such date under the original schedule but for the delay while waiting
for the 60th day in compliance with Section 409A of the Code and the
effectiveness of the release, with the balance of the Salary Continuation being
paid as originally scheduled.


2.        Welfare Benefits.
 
(a)  During the period that Company is obligated to pay Executive severance pay
pursuant to Section 1(a) above, or, if sooner, until Executive is entitled to
Welfare Benefits (as defined below) under any plan maintained



--------------------------------------------------------------------------------



by any entity employing Executive after Executive’s employment with the Company
terminates that is substantially comparable in benefits provided, Company shall
provide to Executive (and his/her spouse and other qualified dependents) all
Welfare Benefits that Company provided to Executive (and his/her spouse and
qualified dependents) immediately prior to Executive’s termination date.  For
purposes of this Agreement, the term “Welfare Benefits” shall include, without
limitation, all life, dental, health, accident and disability benefit plans,
other similar welfare plans, and any equivalent successor policy, plan, program
or arrangement that may now exist or be adopted hereafter by the Company or a
Subsidiary.  Notwithstanding the foregoing, with respect to any Welfare Benefits
provided through an insurance policy, the Company’s obligation to provide such
Welfare Benefits following Executive’s termination date shall be limited by the
terms of such policy; provided, however, that (i) the Company shall make
reasonable efforts to amend such policy to provide the continued coverage
described in this Section 2(a) and (ii) if such policy is not amended to provide
the continued benefits described in this Section 2(a), the Company shall pay
Executive’s cost of comparable replacement coverage.
 
(b)  If, prior to Executive’s termination date, Executive was required to
contribute towards the cost of a Welfare Benefit as a condition of receiving
such Welfare Benefit, the Executive may be required to continue contributing
towards the cost of such Welfare Benefit under the same terms and conditions as
applied to the Executive immediately prior to the Change in Control in order to
receive such Welfare Benefit.


(c)    In the event that Company is required to provide continuation of medical
insurance coverage under COBRA (as defined below), then subject to Executive’s
timely election of continued medical insurance coverage in accordance with the
applicable provisions of state and federal law (commonly referred to as
“COBRA”), the Company will pay Executive’s COBRA premium payments sufficient to
continue Executive’s group coverage at its then current level (including
dependent coverage, if applicable) (the “COBRA Payments”) until the earlier of
(1) the duration of the period in which Executive and Executive’s eligible
dependents are enrolled in such COBRA coverage (and not otherwise covered by
another employer’s group health plan) and (2) twelve months following the date
of Separation from Service (the “COBRA Payment Period”). Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot
provide the COBRA Payments without violating the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended and the rules
and regulations thereunder (the “Code”) or any statute or regulation of similar
effect (including but not limited to the 2010 Patient Protection and Affordable
Care Act, as amended by the 2010 Health Care and Education Reconciliation Act),
the Company instead shall provide Executive with taxable monthly payments in an
amount equal to the monthly COBRA premium (including the premium amount for
covered dependents, if any) that Executive would be required to pay to continue
Executive’s group health coverage, reduced by applicable tax withholdings, for
the remainder of the COBRA Payment Period.


  
3.    Equity Compensation; Change in Control.


The Company has granted Executive options to purchase Company common stock that
are currently outstanding, but not yet exercisable in whole or in
part.  Additionally, the Company has granted Executive restricted shares of
Company common stock that have not yet vested and become non-forfeitable.  The
Company may grant Executive additional stock options, restricted stock or other
forms of equity compensation in the future.  The currently outstanding stock
options, Time-Based Vesting Shares (as defined in Executive’s offer letter),
Performance-Based Vesting Shares (as defined in Executive’s offer letter), and
any future equity compensation Company grants to Executive are hereinafter
referred to as the “Stock Awards.”   Notwithstanding the provisions of any
agreement(s) pursuant to which the Stock Awards are granted, in the event that a
Change in Control occurs and, within the period beginning ninety (90) days
before the date of the Change in Control and ending twelve (12) months
thereafter, (a) Executive’s employment is terminated by the Company or a
Subsidiary without Cause or (b) Executive voluntarily terminates his employment
with Company and its Subsidiaries with Good Reason, then



--------------------------------------------------------------------------------



on the last day of Executive’s employment with the Company and its Subsidiaries,
all of the Stock Awards held by Executive shall become fully vested and
exercisable.
 
4.        Other Employee Benefits.


The benefits provided to Executive hereunder shall not be affected by or reduced
because of any other benefits (including, but not limited to, salary, bonus,
pension, stock option or stock purchase plan) to which Executive may be entitled
by reason of his employment with the Company or any Subsidiary thereof or the
termination of his employment with the Company, and no other such benefit by
reason of such employment shall be so affected or reduced because of the
benefits bestowed by this Agreement.  Notwithstanding the foregoing, if
Executive qualifies for severance pay under Section 1 of this Agreement, such
severance pay will be in lieu of, and not in addition to, any severance to other
termination payments to which Executive may be entitled under any employment
agreement with, or other plan or arrangement of, the Company.
 
5.        Withholding.


All amounts payable by the Company hereunder shall be subject to all federal,
state, local and other withholdings and employment taxes as required by
applicable law.
 
6.        Subsequent Employment with Competitor.


Executive’s right to receive benefits under this Agreement, shall cease
immediately upon Executive’s employment at any time within twelve (12) months
following his employment by Company, by any other company that the Company
reasonably determines to be a competitor of the Company and its Subsidiaries.
  
7.        No Solicitation of Employees.


Executive hereby agrees that for a period of one year following the termination
of Executive’s employment by or contractual relationship with the Company, for
whatever reason, Executive will not directly or indirectly solicit, induce or
influence any person who is engaged as an employee or otherwise by the Company
or its Subsidiaries to seek employment with any other business, nor will
Executive provide any information regarding employees of the Company or its
Subsidiaries for the purpose of directly or indirectly soliciting, inducing or
influencing an employee of the Company or its Subsidiaries to seek employment
with any other business, including without limitation name, e-mail address,
telephone or fax numbers, job titles or compensation information, to any third
party without the prior written consent of the Company.  Executive acknowledges
that such information is proprietary to the Company and that providing such
information for any unauthorized purpose, including without limitation the
direct or indirect solicitation of such employees for employment, is strictly
prohibited, and Executive further acknowledges that violation of this provision
would result in damage to the Company for which Executive may be held personally
liable, and Executive agrees that should Executive violate this provision, the
Company may obtain injunctive relief as well as actual, incidental, or punitive
damages, if appropriate.
  
8.        Arbitration of Claims.


The following arbitration provisions shall apply to any claim brought by
Executive or the Company after the date of this Agreement even if the facts upon
which the claim is based arose prior to the execution of this Agreement.
 
(a)           Claims Covered by this Agreement.  To the maximum extent permitted
by law, the Company and Executive mutually consent to the resolution by
arbitration of all claims or causes of action that the Company



--------------------------------------------------------------------------------



may have against Executive or that Executive may have against the Company or
against its officers, directors, employees, or agents in the capacity as such or
otherwise (collectively “claims”).  The claims covered by this Agreement
include, but are not limited to, claims for breach of any contract or covenant
(express or implied); tort claims; claims for discrimination (including, but not
limited to, race, sex, sexual harassment, or any type of unlawful harassment,
religion, national origin, age, marital status, medical condition, disability or
sexual orientation); claims for wrongful termination in violation of public
policy; and claims for violation of any federal, state, or other governmental
law, statute, regulation or ordinance, including, but not limited to, all claims
arising under Title VII of the Civil Rights Act of 1969, as amended, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the California Fair Employment & Housing Act, the California Labor Code, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Fair Labor Standards
Act or Employee Retirement Income Security Act.
 
(b)           Claims Not Covered by the Agreement.  Claims Executive may have
for workers’ compensation, unemployment compensation benefits or wage and hour
claims within the jurisdiction of the California Labor Commissioner are not
covered by this Agreement.  Notwithstanding the fact that Executive is not
required to arbitrate such claims, he/she may, if he/she so chooses, submit wage
and hour claims to binding arbitration pursuant to this Agreement.  Also not
covered are claims by either party for injunctive and/or other equitable relief,
as to which the parties understand and agree that either party may seek and
obtain relief from a court of competent jurisdiction.
 
(c)           Arbitration Procedures.  The Company and Executive agree that,
except as provided in this Agreement, any arbitration shall be in accordance
with and under the auspices of JAMS, Inc. (hereinafter the “Arbitration
Service”) in accordance with the JAMS Employment Arbitration Rules (which can be
downloaded at http://www.jamsadr.com/rules-employment-arbitration/).  The
arbitration shall take place in Santa Clara County, California, unless the
parties mutually agree to conduct the arbitration in a different location.   The
arbitrator shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to any claim that all or any part of this Agreement is
void or voidable.  The arbitrator shall apply the applicable statute of
limitations to any claim.  The arbitrator shall issue a written opinion and
award, which shall be signed and dated.  The arbitrator shall be permitted to
award those remedies that are available under applicable law.  The arbitrator’s
decision regarding the claims shall be final and binding upon the parties.  The
arbitrator’s award shall be enforceable in any court having jurisdiction
thereof.
 
(d)           Acknowledgment of Jury Trail Waiver.  Executive understands that,
by this Agreement, he/she is waiving his right to have a claim adjudicated by a
court or jury.  Any party may be represented by an attorney or other
representative selected by the party.
 
(e)           Arbitration Fees and Costs; Attorneys’ Fees.  Executive will be
required to pay an arbitration fee to initiate the arbitration, provided that
such fee shall not exceed what he/she would be charged as a first appearance fee
in court.  The Company shall advance the remaining fees and costs of the
arbitrator.  
   
(f)           Requirements for Modification or Revocation.  This agreement to
arbitrate shall survive the termination of Executive’s employment with the
Company.  It can only be revoked or modified by a writing signed by the parties
that specifically states an intent to revoke or modify this Agreement.
 
(g)           Consideration.  Executive understands that the provisions for
severance pay as set forth herein and his continued employment with the Company
are consideration for his/her acceptance of these arbitration provisions.  In
addition, the promises by the Company and by Executive to arbitrate claims,
rather than litigate them before courts or other bodies, provide consideration
for each other.



--------------------------------------------------------------------------------



   
(h)           Violation of this Agreement.  Should any party to this Agreement
hereafter institute any legal action or administrative proceeding against the
other with respect to any claim required to be arbitrated under this Agreement
or pursue any arbitral dispute by any method other than arbitration, the
responding party shall recover from the initiating party all damages, costs,
expenses and attorneys’ fees incurred as a result of such action.
  
9.        Entire Agreement; Effect of Prior Agreements.          


Executive's job offer letter dated February 21, 2014 is attached hereto and
incorporated by reference. This document and its attachments is the complete
agreement of the parties on the subjects set forth herein, including severance
pay and arbitration of disputes.  This Agreement supersedes any prior or
contemporaneous oral or written understanding on such subjects.  No party is
relying on any representations, oral or written, on the subject of the effect,
enforceability, or meaning of this Agreement, except as specifically set forth
in this Agreement.  In the event of a conflict between any of the terms of this
Agreement and any of the terms of any of the agreements related to the Stock
Awards, the terms of this Agreement shall prevail.  Without limiting the
generality of the foregoing, the arbitration provisions of the arbitration
policy accompanying the original offer of employment shall be superseded by the
arbitration provisions set forth in this Agreement.


10.    Section 409A.


It is intended that all of the severance benefits and other payments payable
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A provided under Treasury Regulations
1.409A 1(b)(4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
For purposes of Code Section 409A (including, without limitation, for purposes
of Treasury Regulation Section 1.409A 2(b)(2)(iii)), Executive’s right to
receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise) shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment. To the extent
that any reimbursement of expenses or in-kind benefits provided to Executive
under this Agreement are subject to the provisions of Code Section 409A: (a) to
be eligible to obtain reimbursement for such expenses Executive must submit
expense reports within sixty (60) days after the expense is incurred, (b) any
such reimbursements will be paid as soon as administratively practicable in
accordance with the Company’s timing for expense reimbursement (but in all cases
no later than December 31 of the year following the year in which the expense
was incurred in order to maintain compliance with Section 409A), (c) the amount
of expenses eligible for such expense reimbursement or the in-kind benefits
provided during a taxable year of Executive shall not affect any expenses
eligible for reimbursement or in-kind benefits to be provided in any other
taxable year, and (d) the right to reimbursement or to in-kind benefits under
this Agreement will not be subject to liquidation or exchange for another
benefit.


Notwithstanding any provision to the contrary in this agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this paragraph shall
be



--------------------------------------------------------------------------------



paid in a lump sum to Executive, and any remaining payments due shall be paid as
otherwise provided herein or in the applicable agreement. No interest shall be
due on any amounts so deferred.


11.    Section 280G.


If any payment or benefit to which Executive may be entitled to receive in
connection with a Change of Control of the Company or other similar transaction
(the “Payments”, which shall include, without limitation, the vesting of an
option or other non-cash benefit or property) would (i) constitute a “parachute
payment” within the meaning of Code Section 280G and, (ii) but for this
sentence, be subject to the excise tax imposed by Code Section 4999 (the “Excise
Tax”), then such Payments shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payments that would
result in no portion of the Payments being subject to the Excise Tax, or (y) the
largest portion, up to and including the total, of the Payments, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt, on an after-tax
basis, of the greater amount of the Payments notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax.  If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payments equal the Reduced Amount, reduction shall occur in the manner that
results in the greatest economic benefit for Executive.  Determination of
whether Payments would result in the application of the Excise Tax, and the
amount of any reduction that is necessary so that the Payments equal the Reduced
Amount shall be made, at Rovi’s expense, by the independent accounting or other
professional services firm employed by Rovi prior to the date on which
Executive’s right to any Payments are triggered (if requested at that time by
Executive or Rovi) or such other time as reasonably requested by Executive or
Rovi.
  
12.    Amendment.          


This Agreement may not be amended without the prior written consent of both
Executive and the Company.     
           
 
13.      No Right to Continued Employment.          


This Agreement does not constitute a contract of employment, does not change the
status of the Executive’s employment and does not change the Company’s policies
regarding termination of employment.  Nothing in this Agreement shall be deemed
to give Executive the right to be retained in the service of the Company or to
deny the Company any right it may have to discharge or demote Executive at any
time; provided, however, that any termination of employment of Executive, or any
removal of Executive as an executive officer of the Company primarily in
contemplation of a Change in Control shall not be effective to deny Executive
the benefits of this Agreement, including without limitation Sections 1, 2 and 3
hereof.  No provision of this Agreement shall in any way limit, restrict or
prohibit Executive’s right to terminate employment with the Company or leave
his/her position as a senior executive.


14.        Severability.          


If a court or other body of competent jurisdiction determines that any provision
of this Agreement is invalid or unenforceable, that provision will be adjusted
rather than voided, if possible, so that it is enforceable to the maximum extent
possible, or, if it is not possible to so adjust such provision, this Agreement
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.  The invalidity and unenforceability of any particular provision
of this Agreement shall not affect any other provision hereof, and all other
provisions of the Agreement shall be valid and enforceable to the fullest extent
possible.



--------------------------------------------------------------------------------



  
15.        Successors.          
   
(a) The Company will require any successor, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
 
(b)This Agreement shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.


16.       Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of California without regard or reference to the rules of conflicts of
law that would require the application of the laws of any other jurisdiction.
 
 
   IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement,
effective as of the date set forth in the first paragraph hereof.
   
 
 ROVI CORPORATION
 
 EXECUTIVE
 
 
 
 
 
 


 
 
By
/s/ Dustin K. Finer
 
/s/ John Burke
Dustin K. Finer
 
John Burke




